Citation Nr: 1737957	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  08-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral lower extremity disability, to include neurological condition, evaluated as lower extremities radiculopathy and peripheral neuropathy, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from September 1968 to September 1970.  He was awarded a Vietnam Service Medal and a Vietnam Campaign Medal, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.   The Board previously remanded these claims in October 2011.


FINDING OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's bilateral lower extremity disability is related to active duty service.

2.  The evidence is at least in relative equipoise that a bilateral wrist disability, to include carpal tunnel syndrome, to include as secondary to herbicide exposure, is related to service.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for bilateral lower extremity disability, to include neurological condition, evaluated as lower extremities radiculopathy and peripheral neuropathy, to include as secondary to herbicide exposure, have not been met. 

2.  The criteria for a bilateral wrist disability, to include carpal tunnel syndrome, to include as secondary to herbicide exposure, are met.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if   the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(d)(6)(i).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including acute and subacute peripheral neuropathy, may be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(d), 3.309(e).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed peripheral neuropathy in the lower extremities as a result of exposure to herbicides during his active service, resulting in his current bilateral lower extremity disability.  Alternatively, the Veteran has contended that his lower extremity disability is the result of his diabetes mellitus.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with lower extremity radiculopathy.  In July 2008 the Veteran underwent VA examination in connection with his claim for diabetes mellitus.  At the time he reported that he had bilateral leg weakness and that he had to use a wheelchair.  He asserted that he had paresthesias, loss of sensation, and pain in the legs.  During the neurologic examination the Veteran had decreased sensation and motor loss, but the VA examiner found that the Veteran had lower back herniated disc with radiculopathy, and that there was no evidence of diabetes mellitus.  This radiculopathy was attributed to a non-service-connected back condition.  

Therefore, the Veteran has carried the diagnosis of lower extremity radiculopathy, which is different from peripheral neuropathy.  The diseases that qualify for presumptive service connection under 38 U.S.C.A. § 1116 include acute and subacute peripheral neuropathy, which are also referred to as Guillain-Barre Syndrome and acute inflammatory demyelinating polyneuropathy.  The Veteran has never been diagnosed with either of these diseases.  Given that the Veteran has been diagnosed with radiculopathy, and not peripheral neuropathy (or Guillain -Barre Syndrome and acute inflammatory demyelinating polyneuropathy), the Board finds that he would not be entitled to presumptive service connection based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.   

Alternatively, as noted, the Veteran has also asserted that his lower extremity disability is related to his diabetes mellitus.  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, although the Veteran has asserted that his lower extremity disability is related to his diabetes mellitus, the Board notes that the Veteran is not service-connected for his diabetes mellitus.  As the evidence does not show, and the Veteran has not asserted, that his lower extremity disability stems from another service-connected disability, this element has not been met and a claim for secondary service connection cannot be established.  Nor is the Veteran service-connected for a disability of the spine.  

However, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection.  

The Veteran has been diagnosed with bilateral lower extremity radiculopathy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of symptoms of, or treatment for, a leg disability during service.  The Veteran sought treatment for headache, sore throat, and other minor ailments, but there was no evidence of musculoskeletal or neurologic complaints.  Indeed, his separation examination was normal and showed no deficiencies.  It is noteworthy that the Veteran has never asserted that he developed this disability during active duty service or within one year of separation from service; he has only stated that this disability is due to herbicide exposure.

As there is no competent evidence of radiculopathy in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In July 2016 the Veteran's file was reviewed by a VA examiner who found that it was less likely than not that the Veteran's lower extremity radiculopathy was incurred in or was caused by an in-service event, injury, or illness.  In making this determination the VA examiner reasoned that the disability was in fact due to aging as a result of degenerative joint disease, and that there was no evidence of peripheral neuropathy in the lower extremities.  The VA examiner also noted that the Veteran had no evidence of diabetes mellitus, so an aggravation opinion was not necessary.

The Board affords this VA examiner's opinion great weight because it is based on a review of the Veteran's claims file.  Although the Veteran has numbness and paresthesias in the legs, it is related to his spinal disability rather than a neurologic condition (which was noted on at least two VA examinations).  Despite claims to the contrary, there is no evidence that the Veteran has peripheral neuropathy that could be associated with herbicide exposure.  Moreover, the Veteran's claim that his lower extremity symptoms stemmed from his diabetes mellitus would also not succeed as diabetes mellitus is at present not service-connected.  The Board notes that the VA examiners have not found a diagnosis of diabetes mellitus.  Lastly, there is no evidence that the Veteran developed his lower extremity disability during active duty service, and he has never claimed that he did; he has merely claimed that this disability is due to herbicide exposure.  The service treatment records show no lower extremity complaints, and his separation examination was normal.  Given these deficiencies, the Board must find that there is no nexus between the Veteran's lower extremity disability and active duty service (to include herbicide exposure) or to another service-connected disability.  

Although the Veteran believes that his current lower extremity disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a lower extremity disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his lower extremity disability is not competent evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current lower extremity disability is not competent evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral wrist

The Veteran underwent VA examination in connection with his bilateral wrist claim in July 2016.  At the time he reported having bilateral hand numbness for a long time and he was diagnosed with bilateral carpal tunnel syndrome.  On physical examination he had decreased sensation in the hands and fingers, and he reported having numbness and paresthesias in the hands.  He was noted to have moderate incomplete paralysis in the median nerve.  After the physical examination the VA examiner opined that the Veteran's neuropathy was at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner opined that it was at least as likely as not that the Veteran's neuropathy was related to herbicide exposure.  As rationale the VA examiner noted that the Veteran had developed a bilateral carpal tunnel in his hands which as mentioned in medical literature is [sic] could be related to exposure to herbicides.  
The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's bilateral wrist disability is related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a bilateral wrist disability is warranted.  See Gilbert, 1 Vet.App. at 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to service connection for a bilateral lower extremity disability, to include neurological condition, evaluated as lower extremities radiculopathy and peripheral neuropathy, to include as secondary to herbicide exposure is denied.

Service connection for a bilateral wrist disability, to include carpal tunnel syndrome, is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


